Exhibit DELAWARE PAGE 1 The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF FORMATION OF “PLAINFIELD ENTERPRISES LL C” , FILED IN THIS OFFICE ON THE TWENTY—SECOND DAY OF AUGUST, A.D. 2007, AT 11:58 O’CLOCK A.M. 4411131 8100 070945814 [SEAL OF THE SECRETARY OF STATE OF THE STATE OF DELAWARE] /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 5945528 DATE: 08-22-07 State of Delaware Secretary of State Division of Corporations Delivered 12:26 PM 08/22/2007 FILED 11:58 101 08/22/2007 SRV 070945814 - 4411131 FILE CERTIFICATE OF FORMATION OF PLAINFIELD ENTERPRISES LLC This Certificate of Formation of PLAINFIELD ENTERPRISES LLC (the “Company”) is being duly executed and filed by the undersigned, as an authorized person, to form a limited liability company under the Delaware Limited Liability Company Act (6 Del_ Code Ann. § 18401, et seq.). FIRST.
